J-S28001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JAMEY C. ROBERTSON                      :
                                         :
                   Appellant             :   No. 1706 MDA 2017

              Appeal from the PCRA Order October 17, 2017
   In the Court of Common Pleas of Lebanon County Criminal Division at
                     No(s): CP-38-CR-0001791-2002


BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                              FILED JUNE 15, 2018

     Appellant, Jamey C. Robertson, appeals pro se from the order entered

on October 17, 2017, dismissing his fourth petition filed under the Post-

Conviction Relief Act (PCRA), 42 Pa.C.S.A. § 9541-9546. We affirm.

     As we have explained:

        On October 17, 1999, Appellant entered a pizza shop,
        demanded money, and repeatedly stabbed an employee. A
        jury convicted Appellant on August 7, 2003, of criminal
        attempt – homicide, aggravated assault, robbery, possessing
        an instrument of crime, and recklessly endangering another
        person. The [trial] court sentenced Appellant on September
        17, 2003, to an aggregate term of [30 to 60] years’
        imprisonment. This Court affirmed the judgment of sentence
        on April 26, 2005 [and Appellant did not file a petition for
        allowance of appeal with the Pennsylvania Supreme Court].
        See Commonwealth v. Robertson, 874 A.2d 1200 (Pa.
        Super. 2005).

        Appellant timely filed his first PCRA petition. . . . The PCRA
        court appointed counsel, who filed several amended
        petitions. . . . [T]he PCRA court denied Appellant’s petition
J-S28001-18


        on June 30, 2008. This Court affirmed on September 16,
        2009, and our Supreme Court denied allowance of appeal on
        April 12, 2010. See Commonwealth v. Robertson, 986
A.2d 1263 (Pa. Super. 2009) [(unpublished memorandum)
        at 1-8, appeal denied, 992 A.2d 888 (Pa. 2010)].

Commonwealth v. Robertson, 151 A.3d 1146     (Pa. Super. 2016)

(unpublished memorandum) at 1-5.

      On March 9, 2015, Appellant filed his second PCRA petition. The PCRA

court dismissed the petition on April 21, 2015 and this Court affirmed the

PCRA court’s order on May 13, 2016. Id.

      On February 21, 2017, Appellant filed an “Amended Petition Pursuant to

Pa.Crim.R.P. Rule 905.” The petition, which constitutes Appellant’s third PCRA

petition, declared that Appellant was entitled to relief because he was serving

an illegal sentence. See Appellant’s Third PCRA Petition, 2/21/17, at 2. The

PCRA court summarily dismissed Appellant’s third PCRA petition on March 28,

2017. PCRA Court Order, 3/28/17, at 1. The docket does not indicate that

Appellant filed a notice of appeal from this order.

      Appellant filed the current PCRA petition on June 12, 2017; the petition

is Appellant’s fourth petition for post-conviction collateral relief. Appellant’s

Fourth PCRA Petition, 6/12/17, at 1-3.

      On September 6, 2017, the PCRA provided Appellant with notice that it

intended to dismiss the petition in 20 days, without holding a hearing. PCRA

Court Order, 9/6/17, at 1; see also Pa.R.Crim.P. 907(1). The PCRA court

finally dismissed Appellant’s petition on October 17, 2017 and Appellant filed




                                      -2-
J-S28001-18



a timely notice of appeal. We now affirm the dismissal of Appellant’s patently

untimely, serial PCRA petition.

      “As a general proposition, we review a denial of PCRA relief to determine

whether the findings of the PCRA court are supported by the record and free

of legal error.” Commonwealth v. Eichinger, 108 A.3d 821, 830 (Pa. 2014).

      Before this Court can address the substance of Appellant’s claims, we

must determine if this petition is timely.

        [The PCRA requires] a petitioner to file any PCRA petition
        within one year of the date the judgment of sentence
        becomes final. A judgment of sentence becomes final at the
        conclusion of direct review . . . or at the expiration of time
        for seeking review.

                                      ...

        However, an untimely petition may be received when the
        petition alleges, and the petitioner proves, that any of the
        three limited exceptions to the time for filing the petition, set
        forth at 42 Pa.C.S.A. § 9545(b)(1)(i), (ii), and (iii), are met.
        A petition invoking one of these exceptions must be filed
        within [60] days of the date the claim could first have been
        presented. In order to be entitled to the exceptions to the
        PCRA’s one-year filing deadline, the petitioner must plead
        and prove specific facts that demonstrate his claim was raised
        within the [60]-day timeframe.

Commonwealth v. Lawson, 90 A.3d 1, 4-5 (Pa. Super. 2014) (some internal

citations omitted) (internal quotations omitted).

      Appellant’s judgment of sentence became final in 2005.                See 42

Pa.C.S.A. § 9545(b)(3) (“A judgment becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States . . . , or at the expiration of time for seeking the review”). The PCRA

                                      -3-
J-S28001-18


explicitly requires that a petition be filed “within one year of the date the

judgment becomes final.” 42 Pa.C.S.A. § 9545(b)(1). Since Appellant filed

his current petition on June 12, 2017, the current petition is patently untimely

and the burden thus fell upon Appellant to plead and prove that one of the

enumerated exceptions to the one-year time-bar applied to his case. See 42

Pa.C.S.A. § 9545(b)(1); Commonwealth v. Perrin, 947 A.2d 1284, 1286

(Pa. Super. 2008) (to properly invoke a statutory exception to the one-year

time-bar, the PCRA demands that the petitioner properly plead and prove all

required elements of the relied-upon exception).

      Appellant has not pleaded any exception to the PCRA’s time-bar.

Therefore, our “courts are without jurisdiction to offer [Appellant] any form of

relief.” Commonwealth v. Jackson, 30 A.3d 516, 523 (Pa. Super. 2011).

We thus affirm the PCRA court’s order, which dismissed Appellant’s fourth

PCRA petition without a hearing.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/15/2018




                                     -4-